Grice, Justice.
This appeal is by a Board of Commissioners of Roads and Revenues and other county officers from an *523order wherein two persons were granted the right to intervene in a pending action seeking mandamus and to file and join in the filing of the notice of appeal from the order denying mandamus and dismissing the complaint.
Argued December 14, 1971
Decided January 6, 1972.
George P. Dillard, Herbert 0. Edwards, Robert E. Mozley, Eugene R. Simons, for appellants.
Sanders, Hester, Holley, Ashmore & Boozer, Davis & Stringer, Robert H. Stringer, for appellees.
The intervenors have moved to dismiss this appeal upon several grounds.
It is necessary to refer to only one.
We observe that their appeal is not from a final judgment as contemplated by Code Ann. §6-701 (a) 1; or from an order "granting or refusing to grant applications for . . . mandamus,” which authorizes an appeal by virtue of Code Ann. §6-701 (a) 3.
It merely challenges the appellees’ right to intervene in such an action. It therefore falls within Code Ann. § 6-701 (a) 2 which allows an appeal from an order, decision or judgment not otherwise subject to direct appeal only when the trial judge certifies it for immediate review.
This was not done here.
We regard this ground of the motion as meritorious.

Appeal dismissed.


All the Justices concur.